******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
          ROBERT M. BLOCH v. BARBARA
              CALLAGHAN ET AL.
                  (AC 38100)
                Alvord, Sheldon and Prescott, Js.
     Argued October 24—officially released December 13, 2016

(Appeal from Superior Court, judicial district of New
              Haven, B. Fischer, J.)
  Robert M. Bloch, self-represented, the appellant
(plaintiff).
                         Opinion

   PER CURIAM. On October 24, 2014, the plaintiff,
Robert M. Bloch, filed this action sounding in tort
against Barbara Callaghan and against two attorneys
who the plaintiff claimed had represented her, Gregory
Bachand and Frank Lieto. On December 1, 2014, Bach-
and moved that the action be dismissed as to him for
lack of personal jurisdiction on the grounds that (1)
the plaintiff did not post a recognizance bond, as
required by General Statutes § 52-185 and Practice Book
§ 8-3, and (2) the plaintiff did not serve him in hand or
at his place of abode, as required by General Statutes
§ 52-54.
   The trial court held a hearing on Bachand’s motion
on April 27, 2015. By order dated May 6, 2015, the court
granted the motion to dismiss on the ground that ‘‘there
was insufficient service of process upon him.’’ In his
brief to this court, the plaintiff fails to challenge the
basis upon which the trial court dismissed his claim
against Bachand. Instead, the plaintiff argues that his
claim against Bachand should not have been dismissed
on the basis of his failure to provide a recognizance.
Even if the plaintiff is correct in this regard, we can
provide him no relief because he has failed to challenge
the trial court’s stated basis for dismissing his claim,
namely, his failure to properly serve Bachand. His claim
is therefore moot. See In re Jorden R., 293 Conn. 539,
556–57, 979 A.2d 469 (2009).
  The appeal is dismissed.